768 N.W.2d 323 (2009)
Denise VON ARX, Next Friend of Allison Von Arx, Minor, Plaintiff-Appellee,
v.
LIVONIA FAMILY PHYSICIANS, P.C., Thomas I. Selznick, D.O., Toni Trate, D.O., J. Adam Kellman, D.O., Harold M. Friedman, D.O., Paul D. Jackson, D.O., Stuart Nathan, P.A., Tiffany Potts, P.A., Barbara Bergeski, P.A., and Mary Jane Gregory, P.A., Defendants-Appellants.
Docket No. 136868. COA No. 268516.
Supreme Court of Michigan.
July 31, 2009.

Order
By order of October 27, 2008, the application for leave to appeal the June 3, 2008 judgment of the Court of Appeals was held in abeyance pending the decision in Vanslembrouck v. Halperin (Docket No. 135893). On order of the Court, the order denying the application for leave to appeal in Vanslembrouck having been issued on *324 April 24, 2009, 483 Mich. 965, 763 N.W.2d 919 (2009), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
I would grant leave to appeal for the reasons set forth in Justice Corrigan's dissenting statement in Vanslembrouck v. Halperin, 483 Mich. 965, 763 N.W.2d 919 (2009).
CORRIGAN and YOUNG, JJ., join the statement of MARKMAN, J.